IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-64,012-02


EX PARTE THEODIS BUTLER, JR., Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 946835 IN THE 185TH DISTRICT COURT

FROM HARRIS COUNTY



 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of breach of
computer security and sentenced to twenty months' imprisonment. There was no direct appeal.
	Applicant contends that he is being illegally confined and denied pre-sentence jail time
credits. He, in addition, contends that trial counsel was ineffective. We remanded the application to
determine whether Applicant was being denied pre-sentence jail time credits. On remand, the trial
court concluded that it elected to use its discretion and deny Applicant pre-sentence jail time credits.
The trial court recommended denying relief. We agree. See Ex parte Harris, 946 S.W.2d 79 (Tex.
Crim. App. 1997); Ex parte Chamberlain, 586 S.W.2d 547 (Tex. Crim. App. 1977). Applicant's pre-sentence jail time and illegal confinement claims are denied. His ineffective assistance of counsel
claim is dismissed. Tex. Code Crim. Proc. art. 11.07, § 4. 
	Accordingly, Applicant's claims are denied in part and dismissed in part. 

Filed: December 20, 2006
Do not publish